Citation Nr: 0716831	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO. 03-28 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had honorable active service from February 1958 
to February 1962;  May 1962 to September 1978; and from 
September 1985 to September 1988; he died in 1995. The 
appellant is the surviving spouse of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). Although the appellant's initial 
application for service connection of the death of the 
veteran was denied in July 1995 and the appellant did not 
appeal, upon the appellant's reapplication in February 2001 
the RO performed a de facto reopening of the claim. 
Proceeding with the claim does not therefore prejudice the 
appellant. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993). 

The case was previously before the Board in May 2006 and 
remanded for additional development. The case is now returned 
to the Board for appellate review.


FINDINGS OF FACT

1. The veteran died in 1995 from acute myelocytic leukemia.

2. Acute myelocytic leukemia was caused by the veteran's 
active naval service as a diesel engine mechanic.




CONCLUSION OF LAW

Service connection for acute myelocytic leukemia as the cause 
of the veteran's death is established. 38 U.S.C.A. §§ 
101(16), 1110, 1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1(k), 3.5, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken. However, given 
the results favorable to the appellant, further development 
under the VCAA or other law would not result in a more 
favorable result for the appellant, or be of assistance to 
this inquiry.

In the decision below, the Board grants the claim of service 
connection for the cause of the veteran's death. The RO will 
be responsible for addressing any notice defect with respect 
to the rating and effective date elements when effectuating 
the award. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant principally argues that the veteran's long 
period of active naval service as a diesel engine mechanic 
resulted in exposure to benzene which resulted in the onset 
of acute myelocytic leukemia which ultimately caused his 
death. Having carefully considered the claim in light of the 
record and the applicable law, the Board will grant the 
benefit sought under the "benefit-of-the-doubt" rule, which 
provides that where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant is to prevail upon the issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability or 
disabilities incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
the veteran's death. For a service-connected disability to be 
the cause of death it must singly or with some other 
condition be the immediate or underlying cause; or be 
etiologically related. For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2006); Lathan v. 
Brown, 7 Vet. App. 359 (1995). Accordingly, service 
connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established. 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d). In such case, the physician 
must relate the current condition to the period of service. 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a). In order to prevail on the issue of 
service connection in the context of this claim, once the 
death of the veteran has been established, there must be 
medical evidence, or in certain circumstances, competent lay 
evidence of in-service occurrence or aggravation of a disease 
or injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death. See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

Certain chronic diseases, such as leukemia, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2006).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). "Competent lay 
evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience." Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 
405, 410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation); see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994). 

The veteran died in 2005. At the time of his death, he was in 
receipt of service connection for a small thoracic aortic 
aneurysm and for bilateral hearing loss. The veteran's 
Certificate of Death shows that the immediate cause of death 
was acute myelocytic leukemia.

The veteran's service medical records are negative of 
symptoms associated with acute myelocytic leukemia. However, 
his service personnel records show a long history of naval 
service as an engine mechanic.

The veteran's Enlisted Classification Record dated in March 
1958 shows that prior to service, the veteran worked for two 
and one half years as an automobile service station 
attendant. However, a Naval National Agency Check Request 
form dated in March 1963 shows that the veteran was in high 
school from September 1953 to June 1957, thus his employment 
at the service station over the course of the two and one 
half years is not likely to have been full time. 

In any event, whatever exposure the veteran may have had as a 
result of his high-school, part-time employment, at the time 
he entered active naval service, there were noted no relevant 
pre-existing disorders or disabilities. The veteran was 
therefore presumed to have then been in sound physical 
condition. 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b) ((In whole, providing that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto)).

There are several Armed Forces Of The United States Reports 
Of Transfer Or Discharge (DD Forms 214) of record dated from 
1958 to 1988 which show that the veteran military 
occupational specialty was listed variously as engine 
mechanic, engine maintenance, diesel engine inspector, diesel 
engine technician, engine shop journeyman, and Waukesha 
diesel engine technician. Significantly, the veteran had no 
other military occupational specialties, other than those 
involving diesel engines; i.e., he was not qualified to 
perform duties in the U.S. Navy's other principal form of 
locomotive power by nuclear energy.

The service personnel records also show that the veteran had 
tours of duty on board many naval vessels and his service 
performance appraisal forms of record reveal that the 
veteran's duties included maintaining the fuel oil and lube 
oil systems; maintaining, operating, and overhauling diesel 
engines; and eventually supervising and inspecting work in 
the engine rooms of various naval vessels.
Given this background as to the veteran's naval duties, the 
question arises as to whether the veteran was then exposed to 
benzene, relied upon by the appellant to show the cause of 
death. Although the Board is generally prohibited from 
considering evidence not first provided to the claimant, in 
this matter no prejudice inures to the appellant, as the 
evidence not provided to her tends to substantiate the claim; 
and is consistent with the benefit-of-the-doubt doctrine. 

While development of the claim is scant as to this question, 
the Board observes that a website reported study confirms 
such benzene exposure of U.S. Naval Shipyard workers. See 
Portsmouth Naval Shipyard Leukemia Case-Control Study, 
reported at http://cedr.lbl.gov. Specifically, it was 
indicated that workers at the shipyard were potentially 
exposed to benzene or carbon tetrachloride appeared to have a 
greater risk of death from leukemia, thus confirming both the 
veteran's potential exposure to the toxin and the possibility 
of a causal nexus between such exposure and his death. 

The question of exposure to a toxin or toxins thus 
established, the issue of causality arises. In this regard, a 
medical consultation report from A. J. Patton, M.D., dated in 
July 2003, shows that the veteran first reported symptoms of 
cough, sweats, anorexia, weight loss, and high fever. He 
described that he had been in excellent health until 
September 2002, at which time he had been inoculating 
approximately 400 quail chicks with a viral quailpox vaccine. 
He related that his symptoms gradually appeared shortly 
thereafter. The impression was leukocytosis and 
thrombocytosis, myeloprolliferative disorder versus reactive 
process; and marked easy fatigability of obscure etiology. 

A private medical consultation report from J. S. Clements, 
M.D., dated in April 1994 shows that the veteran was said to 
have a long history of working in a diesel room. He was also 
said to have a history of quail farming and of inoculating 
birds with a live virus. The impression was uncertain 
etiology for pulmonary infiltrates. Dr. Clements indicated 
that there was some risk for pathogens, but that fungal 
seriologies and toxoplasmosis seriologies in the past had 
been negative. He added that he was unsure what role quailpox 
would play in the veteran's then current symptoms. 

The veteran continued to undergo testing and treatment under 
the direction of Dr. Patton and by May 1994 he had been 
diagnosed with acute myelocytic leukemia.

In a May 1994 consultation report, Dr. Clements reported 
that, historically, there was no specific relationship of the 
quailpox discovered, even though the symptoms began soon 
after the inoculation.

Private hospital treatment records from Baptist Hospital 
dated in May 1995 show that the veteran received final 
treatment for symptoms associated with relapsed acute 
myelomonocytic leukemia with blast crisis, and respiratory 
failure secondary to pulmonary leukemic infiltration.

A letter from Dr. Patton dated in June 1995 shows that the 
veteran had been treated for several years for a blood 
disorder and had subsequently died of acute leukemia. He 
added that he had been informed that the veteran had service 
in submarines from 1959 to 1978, functioning as an engine man 
and chronic ongoing exposure to diesel fuel and petroleum 
products. He did not know whether this included exposure to 
benzene, but he was concerned that there could be a 
connection between this petroleum product exposure and the 
ultimate development of a myeloproliferative disorder that 
terminated in acute myelocytic leukemia.

A letter from Dr. Patton dated in February 2001 shows a 
history similar to his prior letter. Dr. Patton added that 
the veteran's 20 year service as a diesel engine mechanic 
consisted of time spent in contact with diesel fuel via both 
respiratory and physical means. He concluded that there was 
no doubt that the exposure to benzene and petroleum products 
increased the risk of these leukemic processes and clearly 
played a role in the development of his hematologic disorder.
In December 2001 and June 2003, the appellant provided copies 
of numerous treatises suggesting that benzene was found in 
many petroleum products, to include diesel fuel; and that 
exposure to many industrial chemicals, including benzene, had 
been shown to result in the subsequent development of 
leukemia.

A January 2003 letter from Dr. Patton shows a history as 
provided above. He reiterated the veteran's exposure to 
diesel fuel, petroleum products, and benzene for over 20 
years while in service. He concluded that his leukemia was 
undoubtedly caused by his exposure to petroleum products and 
benzene that occurred while on duty. These agents were 
clearly outlined in the medical literature as causative for 
this kind of leukemia. Dr. Patton indicated that he arrived 
at this conclusion based on the medical literature and his 26 
years of knowledge as a hematologist and oncologist.

In May 2006, the Board referred this case to obtain a medical 
opinion from a VA physician as to whether the veteran's death 
was causally or etiologically related to any incident or 
aspect of his active service, in particular his exposure to 
petroleum products and by-products.

A consultation report from a VA chief pathologist dated in 
October 2006 shows that it was indicated that benzene 
exposure was well documented in literature to have 
carcinogenic effects including hematological malignancies. 
However, in the veteran's case it was not possible to 
establish that his chronic myeloid leukemia, which progressed 
into acute leukemia and ultimately death, was caused by his 
work as a diesel engine mechanic during service. 

The VA physician noted that the veteran's post-service work 
involved inoculation of quail with live viral vaccines, 
during which he may have been stuck with needles. The 
examiner set forth that different kinds of viruses had also 
been known to be involved in producing several malignancies 
including leukemia and lymphoma. The examiner concluded that 
upon reviewing the claims file, he was not able to say that 
the veteran's acute nonlymphocytic leukemia was secondary to 
his exposure to petroleum during his service. 

Thus, although there is no objective evidence of symptoms of 
leukemia during service or within one year of the veteran's 
discharge (providing evidence against this claim), the 
probative medical opinions from Dr. Patton have related the 
veteran's cause of death, acute myelocytic leukemia, directly 
to his military service. 

Although the Court has specifically rejected the "treating 
physician rule"(which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician), the Board is obligated to consider 
and articulate reasons or bases for its evaluation of the 
evidence submitted by a treating physician. See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).

In his February 2001 opinion, Dr. Patton outlined the 
veteran's history of exposure to benzene and petroleum 
products during service as a diesel mechanic which is 
consistent with the veteran's military occupational specialty 
as set forth in his service personnel records. He further 
concluded that there was no doubt that the exposure to 
benzene and petroleum products increased the risk of the 
leukemic processes and clearly played a role in the 
development of the veteran's hematologic disorder.

In his January 2003 letter, Dr. Patton reiterated that the 
veteran's leukemia was undoubtedly caused by his exposure to 
petroleum products and benzene in service; that these agents 
were clearly outlined in the medical literature as causative 
for his kind of leukemia; and that his conclusion was based 
on medical literature and 26 years of experience. The Board 
finds that the opinions of Dr. Patton were definitive and 
although not necessarily based upon a review of the claims 
file, they were based on a history that was consistent with 
that found in the claims file, and the basis of which were 
thoroughly explained. They are, therefore, found to carry 
probative weight. See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000).
The Board has considered the October 2006 VA chief 
pathologist's consultation report which indicated that it was 
not possible to establish that his chronic myeloid leukemia, 
which progressed into acute leukemia and ultimately death, 
was caused by his work as a diesel engine mechanic during 
service. Although acknowledging that benzene exposure was 
well documented to have carcinogenic effects including 
hematological malignancies, he proffered that the work 
involving inoculation of quail could have been a factor as 
different kinds of viruses had also been known to be involved 
in producing several malignancies including leukemia and 
lymphoma. 

While this opinion sets forth the possibility that the 
veteran's leukemia could have been caused by his work with 
quail, it does not definitively establish a causal 
connection. Furthermore, although stating that it was not 
possible to establish a nexus between the veteran's leukemia 
and his work as a diesel engine mechanic during service, it 
was conceded that benzene exposure was well documented to 
have carcinogenic effects including hematological 
malignancies. Stated alternatively, the VA physician's report 
does not rule out a causal connection between in-service 
toxic exposure and the cause of death. 

Although this opinion was based upon a complete review of the 
veteran's claims file, it does not serve to discredit the 
previous opinion of Dr. Patton. When coupled with the May 
1994 consultation report of Dr. Clements which reported that 
there was no specific relationship of the quailpox 
inoculation and the veteran's subsequent symptoms, the 
evidence both favoring and disfavoring the claim is in 
approximate equipoise. 

As such, the opinions of Dr. Patton are in equipoise with the 
service medical records and the other competent medical 
evidence of record. Accordingly, the claim will be granted on 
the basis of the application of benefit of the doubt in the 
appellant's favor. Although the veteran's leukemia was 
objectively diagnosed seven years after service, service 
connection for acute myelocytic leukemia is still in order, 
as the objective medical evidence of record shows this 
condition was the principal cause of the veteran's death and 
was causally related to his naval service. 38 C.F.R. §§ 
3.303(d), 3.312(b); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Further inquiry could be undertaken with a view towards 
development of the claim. However, under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley, 6 Vet. App. at 
59; see also Massey, 7 Vet. App. at 206-207. Service 
connection for the cause of the veteran's death is granted, 
with application of the benefit of the doubt provision.


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


